                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

BOBBY BARBER,

      Plaintiff,

v.                                                 Case No. 5:19cv476-TKW-MJF
FLOWERS, et al.,

      Defendants.
                                               /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 5). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation and the case file, I agree

with the magistrate judge’s determination that the proper venue for this case is the

Middle District of Florida, not the Northern District.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is TRANSFERRED to the Middle District of Florida, and

             the Clerk shall close the file.
DONE and ORDERED this 18th day of February, 2020.



                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             2
